Citation Nr: 0712611	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 24, 1996 for a 
100 percent evaluation for service-connected schizoaffective 
disorder, with depression and psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist the veteran upon the filing 
of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA's duty to 
notify includes informing the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, notice that the veteran must send in all evidence 
in his possession pertaining to his claim, and notice of what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The duty to notify also 
includes informing the veteran of the type of evidence 
necessary to establish a disability rating or effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In December 2003, the veteran filed a claim for entitlement 
to an effective date prior to July 24, 1996 for the 
assignment of a 100 percent evaluation for schizoaffective 
disorder.  The RO has not yet sent the veteran correspondence 
that complies with its duty to notify under the VCAA.  




Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


